Citation Nr: 0009069	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  92-55 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for osteoarthritis of 
the spine, shoulders, left knee, and elbows.

3.  Entitlement to an increased evaluation for residuals of 
injury to the right knee, status post total replacement, 
currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from August 1946 to March 
1948.

A review of the record discloses that on rating action in 
June 1954 the originating agency denied entitlement to 
service connection for hypertension.  Although indicated to 
the contrary in a previous remand decision, the veteran was 
never formally notified of this denial.  Accordingly, the 
issue of entitlement to service connection for hypertension 
is being treated on the basis of an original claim on the 
merits.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

This matter was most recently before the Board in October 
1996, at which time the Board remanded this case to the RO 
for further development, and to address procedural matters 
raised following a preliminary review of the record.  In that 
regard, it was noted that the appellant had previously 
requested a Travel Board hearing in this case.  In June 1997, 
however, the appellant withdrew his request for a hearing 
before a traveling Member of the Board.  




The Board further noted that the appellant indicated that he 
was seeking reconsideration based upon allegations of clear 
and unmistakable error (CUE).  It was requested that the 
appellant clarify the nature of his statement and, 
specifically, indicate whether he was claiming CUE with 
respect to a prior rating action.  

The appellant was notified, however, that rating 
determinations dated from November 1986 to November 1988, 
were subsumed in the Board's October 1989 decision, and were 
not subject to a claim of CUE.  See  38 U.S.C.A. § 20.1104 
(1999).  In correspondence, dated in November 1996, the 
appellant replied:

... I am claiming clear and unmistakable errors 
on all prior rating actions beginning with 
"Entitlement to service connection for 
hypertension," and ending with the current 
Remand from BVA... (Emphasis in original.)

Generally, the regulatory authority for reversing or 
remanding a prior adjudication on the basis of CUE is found 
at 38 C.F.R. § 3.105(a) (1999).  Previous determinations 
which are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of CUE.  
Where evidence establishes such error, the prior decision 
will be reversed or amended. 38 C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'" 
Luallen v. Brown, 8 Vet. App. 92, 94 (1995) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)). 

Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'" 
Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993)) (emphasis in original); see 
also Luallen, supra.

In this respect, the Board wishes to emphasize that the 
United States Court of Appeals for Veterans Claims (Court) 
has consistently stressed the rigorous nature of the concept 
of CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts: It is not mere 
misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  "'Clear and unmistakable error' 
requires that error, otherwise prejudicial, . . must appear 
undebatably." Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991). Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell v. Principi, 3 Vet. 
App. 310, 313-4 (1992). "It must always be remembered that 
CUE is a very specific and rare kind of 'error." Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

As indicated, an allegation of CUE requires a very specific 
pleading.  The Board has carefully examined the record in 
order to determine whether the appellant has clearly 
identified the alleged error or, alternatively, whether there 
may be an inferred claim of CUE based upon the appellant's 
contentions. See 38 C.F.R. § 3.105(a); Douglas v. Derwinski, 
2 Vet. App. 103, 109 (1992).  The Board has been unable to 
identify a challenge based upon CUE in this instance.  In 
this regard, the appellant has not indicated with any 
specificity the basis for his claim of CUE.  He generally 
noted a lack of clarity with respect to the notification 
letter dated in 1956, regarding the denial of service 
connection for hypertension, and that he had previously 
forwarded letters to the RO since 1986 pointing out errors.  
He also referenced a radiology report in support of his claim 
for service connection for osteoarthritis.



The remainder of the requested activity on remand having been 
completed, this case has been returned for further appellate 
review. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hypertension is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

3.  In October 1989 the Board denied entitlement to service 
connection for osteoarthritis of the spine, shoulders, left 
knee, and elbows.

4.  Evidence submitted since the October 1989 decision does 
not bear directly and substantially upon the issue, and by 
itself or in combination with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of this claim.

5.  The appellant's arthrotomy and right knee replacement 
residuals are currently manifested by subjective complaints 
of pain, and is productive of occasional crepitus, slight 
limitation of motion, with no clinical findings of weakness, 
subluxation, or lateral instability.

6.  The appellant's right knee disability, evaluated as 30 
percent disabling is his only service-connected disability, 
and when evaluated in association with his educational 
attainment and occupational experience, is not so disabling 
as to preclude him from obtaining or retaining all forms of 
substantially gainful employment.   



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  Evidence received subsequent to the 1989 decision wherein 
the Board denied the claim of entitlement to service 
connection for osteoarthritis of the spine, shoulders, left 
knee, and elbows, is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.156, 
20.1100, 20.1105 (1999).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of right total knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.71(a), Diagnostic Codes 5262-
5055 (1999).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for hypertension

Factual Background

A review of the induction medical examination report, dated 
in August 1946, is negative for any clinical finding of 
cardiovascular pathology.  A review of the service medical 
records is negative for any finding of cardiovascular 
impairment.  Examination upon separation from service, in 
March 1948, was negative for any clinical findings or 
diagnosis of cardiovascular pathology or hypertension.  

During a May 1949 VA examination, the cardiovascular system 
was clinically evaluated as normal.  A blood pressure reading 
of 140/80 was recorded.  

It was noted that the appellant exhibited tachycardia, which 
the examiner opined was likely attributable to "emotional 
stress of examination."  Physical examination revealed a 
regular heart rate and rhythm.  X-ray studies of the chest 
were normal. 

An April 1950 examination report indicated that the appellant 
presented with complaints of sharp chest pain.  On physical 
examination, there were no objective findings noted.  The 
examiner indicated that the appellant likely had a mild viral 
episode, which had begun to subside.  A diagnostic impression 
of "mild influenza - pleurodynia" was indicated.

On VA examination in May 1954 there were documented blood 
pressure readings of 140/80 while seated, 142/75 in a 
recumbent position, 152/90 while standing, 160/85 while 
seated following exercise, and 150/85 following exercise.  X-
ray studies of the chest were normal.  An assessment of 
hypertension was noted. 

On VA examination in June 1967, evaluation of the 
cardiovascular system was noted to be normal.  Blood pressure 
readings of 144/90 (sitting) and 140/90 (standing) were 
recorded.  X-ray studies of the chest, conducted at that 
time, were normal.  

Clinical records, dated from 1980 to 1990, disclose that an 
August 1985 report indicated that radiographic examination of 
the chest revealed the heart to be normal.  It was also noted 
that an electrocardiogram (EKG), also conducted in August 
1985, was within normal limits.  A January 1990 evaluation 
report noted no clinical findings suggestive of 
cardiovascular disease.

During a July 1990 evaluation, the appellant reported that 
his medical history was significant for previous elevated 
blood pressure readings.  The report indicated that the 
appellant was advised by the examiner, at that time, to "try 
to lose weight through diet, also to cut drastically the use 
of salt or salt containing foods."  A blood pressure reading 
of 150/94 was recorded.

Criteria

The basic statutory and regulatory criteria applicable in 
this case provide that service connection may be granted for 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served 90 days or more during a period of war 
and arteriosclerosis or cardiovascular-renal disease 
(including hypertension) becomes manifest to a compensable 
degree within one year of service, it shall be presumed that 
the disease was incurred in service even though there is no 
evidence of its presence at that time.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 1999);  38 C.F.R. §§ 3.307, 3.309.  Under this 
provision, hypertension is considered an early symptom long 
preceding the development of arteriosclerosis. Thus, a 
disabling hypertension within one year following release from 
service will be given the same benefit of service connection. 

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober,10 Vet. App. 488 (1997).

The threshold question presented is whether the appellant has 
submitted a well-grounded claim.  To have a well-grounded 
claim, there must be competent evidence of a current 
disability (medical diagnosis), evidence of incurrence or 
aggravation of a disease or injury in service (lay or 
medical); and evidence of a nexus between the in service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995). Although 
a claim need not be conclusive, it must be accompanied by 
evidence which justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  See Grottveit, 5 Vet. App. at 93 (Court held 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, service records are negative for any finding of 
hypertension or cardiovascular pathology.  The record shows 
that at the time of his separation from service, the 
appellant was evaluated to be without defect or abnormality 
of the heart or cardiovascular system.  Further, there is no 
indication of record that hypertension or cardiovascular 
disease was found within the one year period following the 
appellant's separation from service.

The appellant has insistently maintained that his current 
hypertensive condition had its onset during service.  
However, in this case, there is no indication that any 
current cardiovascular disorder, to include hypertension, is 
of service origin.  In this context, the record shows that 
the appellant's tachycardia noted during VA examination in 
1949 was thought to be attributable to the emotional stress 
of the examination and was not representative of 
cardiovascular pathology.  Similarly, the appellant's 
presenting complaints of chest pain noted in 1950 were 
attributed to a viral infection.  It was not until VA 
examination in May 1954, more than six years after service, 
that the appellant was diagnosed with hypertension.  



This was the first competent indication of record of a 
hypertensive condition or cardiovascular disease.  Despite 
this diagnostic impression, no evidence has been presented 
which relates the appellant's current cardiovascular disorder 
to service or any incident therein.  In summary, the evidence 
of record does not demonstrate the presence of hypertension 
or cardiovascular disease either in service or within the 
one-year period following separation from service.

The Board has taken cognizance of the appellant's lay 
assertions regarding the etiology of his current hypertensive 
cardiovascular heart disease.  While the appellant is 
competent to describe the symptoms and events he experienced 
during service, he is not competent to establish an 
etiological relationship between any current cardiovascular 
disorder and his period of service.  This type of 
relationship calls for medical expertise.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  In that connection, the 
appellant's lay assertions are not competent medical evidence 
that a cardiovascular disorder was incurred in or related to 
service and, therefore, are of no probative value.

In view of the foregoing, the Board concludes that the 
evidence does not demonstrate that hypertensive 
cardiovascular heart disease is of service origin. In this 
regard, the evidence in this case does not establish that the 
appellant developed a cardiovascular disease nor does the 
evidence establish a relationship between the appellant's 
current cardiovascular disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 510 (1995).  The appellant's case is 
lacking in the second and third prongs under Caluza, and is 
denied because it does not meet the criteria for a well-
grounded claim.

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In this instance, the Board does not find such prejudice 
because the appellant has not met the threshold obligation of 
submitting a well-grounded claim.  Meyer v. Brown, 9 Vet. 
App. 425 (1996).  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO which denied 
the claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision his appeal for service connection for 
hypertension.

As the veteran's claim of entitlement to service connection 
for hypertension is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.


Whether new and material evidence has 
been presented to reopen claims for 
service connection for osteoarthritis of 
the elbows, shoulders, left knee, and 
spine.

Factual Background

In October 1989 the Board denied entitlement to service 
connection for osteoarthritis of multiple joints.  This 
determination was predicated upon a finding that 
osteoarthritis was not incurred in or aggravated by service 
nor was this condition proximately due to or the result of 
the service-connected right knee disability.  

The Board found that complaints, treatment or findings of 
osteoarthritis of multiple joints were first shown many years 
after service and were not causally related to military 
service.  Evidence reviewed in conjunction with this decision 
include service medical records, and private and VA medical 
examination reports.  An appeal of this decision was not 
filed with the Court. 

The evidence submitted subsequent to the October 1989 Board 
decision is reported in pertinent part below.

A private rheumatology examination report, dated in December 
1990, indicated that the appellant was evaluated for 
generalized complaints of pain and stiffness.  On 
examination, the appellant exhibited no discomfort to motion 
of the knees, but there was some slight crepitance of the 
right knee to motion.  Examination of the shoulders revealed 
minimal discomfort on external rotation on the right side.  
Regarding a likelihood of a relationship between the 
osteoarthritic condition and the right knee condition, the 
examiner commented:

The patient was wondering whether his back 
symptoms are related to his military injury 
and I told him that I doubted it although at 
times some people will develop symptoms in 
other areas again related to favoring or 
changing the way that they walk.  It was my 
impression however that the back problem was 
not from his military injury but again that 
his right knee obviously was and that his 
left knee was probably also related.

During an October 1991 hearing, the appellant testified that 
he initially sought treatment for symptomatology involving 
his left knee following his release from service.  It was 
also proximate to this period that he began to experience 
symptoms associated with his back, shoulders, and elbows.  He 
stated that VA medical personnel had advised him that because 
he was only service-connected for his right knee disability, 
that his other reported conditions could not be evaluated.  

Following his right knee arthroplasty in 1985, the appellant 
reportedly developed back pain with radiating pain into the 
lower extremities.  The appellant stated that his symptoms 
were occasionally relieved with Tylenol.

In an October 1991 private medical report, the physician 
noted the appellant's history of injury to the right knee 
during service, and subsequent arthrotomy.  With respect to 
the appellant additional complaints, the physician commented 
that the appellant

[H]as complaints of left knee and back pain.  
These symptoms have bothered him for many 
years and are becoming very burdensome to 
him.  Although clearly no "service-related" 
injury can DIRECTLY be associated with this 
pain, undoubtedly gait changes necessitated 
by his right knee injury have led to much of 
this current pain in his back and left knee.  
(Emphasis in original.)

Private medical records, dated from July 1992 to August 1992, 
reflect that the appellant was treated for continued 
complaints of radicular pain, and right knee pain.

An October 1992 private medical report indicated that the 
appellant reported that his osteoarthritic symptomatology, 
noted to have been present for years, had recently increased 
in severity.  In that regard, it was noted that recent 
radiographic studies showed a compression fracture with 
subsequent degenerative change of the second lumbar vertebrae 
and significant degenerative disc and joint disease.  The 
physician further noted:

Clearly, although I can not prove the 
fracture in the lumbar spine was related to 
his "1946" mishap, it is the type of injury 
mechanism responsible for such findings.  
Likewise, his back pain probably increased 
due to his chronic knee pain.

In correspondence, dated in July 1993, the appellant reported 
that several private physicians are now deceased and that 
records pertaining to treatment he received from them are 
unavailable.  He further noted that records from private 
medical facilities, relative to treatment he received 
proximate to his release from service, had been purged and 
were likewise unavailable. 

On VA examination in September 1993, the left knee had normal 
patellar tracking.  Radiographic studies of the left knee 
showed mild patellofemoral degenerative changes.  The 
appellant was diagnosed with mild patellofemoral arthritis of 
the left knee, which was noted to result in some mild 
limitation.  On examination of the right shoulder, the 
appellant exhibited a range of motion measured as 135 degrees 
forward flexion, 90 degrees abduction, and 45 degrees 
external rotation.  The examiner indicated that "internal 
rotation to TB as measured with a goniometer as possible."  
There was no impingement, crossed adduction or 
acromioclavicular (AC) joint tenderness.  

Range of motion for the left shoulder was measured as 135 
degrees in forward flexion, and 90 degrees abduction.  
External rotation was noted to be 45 degrees, with "internal 
rotation to TB."  The examiner noted a mild impingement sign 
on the left side.  The left shoulder did not show AC joint 
tenderness or crossed adduction.  The upper extremities were 
noted to be neurovascularly intact.  X-ray studies revealed 
no abnormalities or defects associated with the shoulders.  
The examiner noted a clinical impression of left shoulder 
pain, believed to be secondary to mild impingement syndrome.

The examiner commented that all of the appellant's reported 
pain was controlled with Tylenol, as it was noted that the 
appellant was unable to take anti-inflammatory medications.  
It was further noted that the appellant experienced 
significant low back pain with sciatica to which many of his 
complaints and reported limitation of motion may be 
attributed.


A letter from a private medical physician, dated in September 
1993, as an addendum to an earlier (October 1992) statement, 
indicated that the appellant continued to receive treatment 
for complaints of back, knee, and neck pain accompanied by 
radicular pain into the right arm.  It was noted that the 
most recent x-ray studies conducted in July 1993, showed 
persistent and extensive degenerative disease.  It was 
further noted that the appellant had been unresponsive to 
anti-inflammatory medications.

During a February 1994 hearing, the appellant testified that 
x-ray studies of the left leg were also taken at that time, 
and showed degenerative arthritis.  The appellant noted that 
more recent x-ray studies of the lumbar spine showed the 
presence of an old disc fracture, to which he attributes his 
low back pain.  It was his contention that his low back pain 
represents residual manifestation of an old fracture which 
occurred during the in service injury.  The appellant 
testified that he has an altered gait due to his right knee 
condition, and that his circumstance contributes to his low 
back and left knee pain.  The appellant related that 
following the right knee replacement in 1985, he began to 
experience radiating pain in the low back which has resulted 
in radicular pain and neurological impairment of the lower 
extremities.  The appellant and his wife testified that due 
to his disabilities, he has limited mobility, and that this 
affects his ability to perform daily tasks.

Criteria

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); see also 38 C.F.R. § 
3.304(f) (effective through March 6, 1997), and as amended by 
64 Fed. Reg. 32807 (1999) (effective March 7, 1997).

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999);  
Allen v. Brown, 7 Vet. App. 439 (1995).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b);  38 C.F.R. § 20.1100 (1999).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105.

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was announced by the 
Court. Elkins v. West, 12 Vet. App. 209 (1999). 

Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a). Third, if 
the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled. Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration and, when considered in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a). In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  This overturned a previous test adopted by 
the Court which held that, in order for newly submitted 
evidence to be considered material, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome." Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to the agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. §  
3.156(a).

The Court has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance. See Evans v. Brown, 9 Vet. 
App. at 284; see also Hickson v. Brown, 12 Vet. App. 247, 251 
(1999) (VA must review evidence since the last final 
disallowance). Accordingly, the focus of the Board's inquiry 
in this regard is upon whether the evidence establishes that 
the appellant's osteoarthritis involving multiple joints is 
of service origin or secondary to the service-connected 
disability of the right knee.

Analysis

Following a review of the evidence submitted with the 
appellant's most recent claim for service connection for 
osteoarthritis, indicates that some of this evidence, 
particularly, the appellant's lay testimony was previously 
before the Board, considered in conjunction with the previous 
adjudication, and therefore is not considered new.  Turning 
now to the evidence which had not been previously submitted, 
namely the VA medical reports and private clinical reports, 
the Board concludes that this evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

In this regard, the Board notes that the evidence primarily 
relates to the appellant's current disorder and does not 
discuss the etiology of the claimed osteoarthritis.  In this 
respect, however, medical opinion has been offered in the 
context of private medical reports dated in December 1990, 
October 1991, and October 1992.  The proffered medical 
opinion evidence consisted of no more than general 
speculative statements regarding the etiology of the claimed 
lumbar and left knee conditions.  

The remainder of the medical evidence document more recent 
treatment for multiple joint complaints.  What remains 
lacking with respect to this claim is objective medical 
opinion that the claimed disability is causally related to 
the appellant's period of service.  Therefore, the Board 
concludes that this evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In this regard, the Board notes that the evidence 
added to the record subsequent to the last final decision 
relates to the appellant's current degenerative disorders and 
does not discuss the etiology of his claimed multiple joint 
osteoarthritis, particularly whether these conditions 
represent chronic disorders that were related to his period 
of military service.

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravation during service or that the disease 
or disorder is otherwise attributable to service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be granted for disease 
or disability which is diagnosed after discharge from 
service, when all of the evidence establishes that such 
diseases was incurred during service.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Under 38 C.F.R. § 3.303, service connection requires medical 
evidence establishing a clear diagnosis of the condition, 
that the claimed disease or disorder was incurred or 
aggravated during service, and of a nexus between the claimed 
disease or disorder and the appellant's period of service.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The appellant contends, in essence, that he developed 
osteoarthritis that was incurred in service or, 
alternatively, as a result of his service-connected right 
knee disability.  Generally, lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  



The evidence does not show that the appellant possesses 
medical expertise, nor is it contended otherwise.  Thus, the 
appellant is competent to offer testimony concerning the 
nature of his symptoms.  What remains lacking in this case, 
with respect to the claimed disabilities is evidence which 
demonstrates that the appellant now suffers from a 
degenerative process that is related to his period of 
service.

Accordingly, the evidence submitted since the Board's October 
1989 decision, when viewed either alone or in conjunction 
with the other evidence of record, does not tend to indicate 
that osteoarthritis of the shoulders, elbows, spine, and left 
knee is etiologically related to any incident during the 
appellant's period of service or secondary to his service-
connected right knee disability.  

As such, evidence assembled subsequent to the October 1989 
decision is merely cumulative and redundant, and does not 
bear directly and substantially upon the matter under 
consideration.  Consequently, it is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a), and provides no 
basis upon which to reopen the appellant's claim of 
entitlement to service connection for osteoarthritis of the 
shoulders, elbows, spine, and left knee. See 38 U.S.C.A. § 
5108.

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application to reopen the claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996).  As the evidence the appellant has 
submitted is not new and material in nature, the Board finds 
no basis to reopen the claim.  Accordingly, the prior Board 
denial of service connection (on a direct and secondary 
basis) for osteoarthritis of the shoulders, elbows, spine, 
and left knee remains final.



As the Board noted above, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for multiple joint osteoarthritis, the first element has not 
been met.  When new and material evidence has not been 
submitted in a previously denied claim "[f]urther 
analysis...is neither required, nor permitted."  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) (finding in a case where 
new and material evidence had not been submitted that the 
Board's analysis of whether the claims were well grounded 
constituted a legal nullity).  Thus, the well groundedness 
requirement does not apply with regard to reopening 
disallowed claims and revising prior final determinations.  
Jones v. Brown, 7 Vet. App. 134 (1994).  Accordingly, the 
Board's analysis must end here.  


Entitlement to an evaluation in excess of 
30 percent for a right knee disability.

Factual Background

Service connection was granted for osteochondritis dissecans 
of the right knee in a May 1948 rating decision, at which 
time, a 30 percent evaluation was assigned for this 
disability under Diagnostic Code 5003.  

In October 1981, the Board denied entitlement to an increased 
evaluation for the right knee condition, at that time rated 
as 20 percent disabling.  

This decision was predicated upon the Board's finding that 
while residuals of the injury to the right knee were marked 
by increasing arthritic changes of the joint, the clinical 
evidence of record did not warrant a higher rating 
evaluation.  It was noted that the appellant's right knee 
disability was manifested by degenerative changes, 
crepitation, tenderness, swelling, and characteristic pain on 
motion.

The record reflects that an increased rating evaluation for 
the right knee disability was the subject of subsequent 
adjudications between 1986 and 1990.

In March 1986, the RO increased the rating evaluation from 20 
percent to 30 percent under Diagnostic Code 5257-5055.  The 
right knee condition was recharacterized as residuals of 
injury to the right knee, status post total right knee 
replacement.  Evidence reviewed in conjunction with this 
determination showed that the appellant reported continued 
right knee pain, with objective findings of crepitation and 
degenerative changes involving the knee.  The appellant was 
hospitalized in August 1985 for a total right arthroplasty.  
Clinical records indicated that the appellant did well 
postoperatively, and was started on physical therapy.  His 
progress was slow secondary to quadriceps weakness due to 
pain.  Radiographs of the right knee confirmed degenerative 
changes. 

In a November 1986 rating decision, the RO confirmed and 
continued the rating evaluation for the right knee 
disability, but recharacterized it as residuals of injury to 
the right knee, status post total replacement under 
Diagnostic Code 5262-5055.  Evidence reviewed in connection 
with this rating action included VA and private medical 
records, which disclose that post surgical evaluation of the 
knee in April 1986, showed decreased range of motion of the 
right knee, with subjective complaints of pain on motion.  VA 
examination in October 1986 showed decreased range of motion, 
from zero degree extension to 90 degrees flexion.  The 
diagnostic impression was status post total right knee 
replacement with decreased range of motion, and chronic pain 
limiting ambulation.

During a March 1987 hearing, the appellant testified that he 
continued to experience symptomatology associated with his 
right knee condition.  

The RO, in rating decisions dated in May and August 1987, 
confirmed and continued the assigned 30 percent rating 
evaluation for the right knee condition.  This decision was 
predicated upon evidence of intermittent treatment for 
continued subjective complaints of pain which was not 
responsive to medication.  

Finally, in November 1990, the RO determined that a higher 
rating was not warranted for the service-connected right knee 
disability.  Medical evidence reviewed in conjunction with 
this rating action showed that radiographs of the knee were 
significant for questionable slight joint effusion, but 
otherwise remained unchanged from earlier (April 1987) 
studies.

A review of more recent evidence discloses that the appellant 
was privately evaluated in December 1990.  The rheumatology 
examination report indicated that the appellant presented 
with generalized complaints of pain and stiffness.  On 
examination, the appellant exhibited no discomfort to motion 
of the knees, but there was some slight crepitance of the 
right knee to motion.

The appellant was afforded VA examination in September 1993.  
The appellant noted subjective complaints of continued mild 
right knee pain, which he indicated was worse with activity.  
The appellant did not describe any neurological complaints.  
During the orthopedic examination, there was no swelling or 
deformity of the right knee observed.  There was no effusion 
associated with the right knee.  The knee was stable, and 
exhibited normal patellar tracking without point tenderness.  
Range of motion was goniometrically measured from zero degree 
extension to 110 degrees flexion.  The examiner noted that 
the right knee was also neurovascularly intact.  Radiographic 
studies of the right knee showed a total knee arthroplasty 
with no evidence of loosening, good component position, and 
good tracking of the patella.  The appellant was diagnosed 
with status post right total knee arthroplasty with mild 
patellar type pain, which was noted not to be limiting to the 
appellant's activities. 



A rheumatology examination, conducted in September 1993, 
showed no swelling or deformities.  The appellant was noted 
to exhibit decreased flexion of the right knee due to the 
total knee replacement.  There was no diagnostic impression 
indicated following this examination.

During a February 1994 hearing, the appellant testified that 
he sustained injuries to his right knee in December 1946, 
during service.  He indicated that his condition was 
clinically evaluated as "water on the knee."  Following 
continued symptomatology, the appellant was hospitalized in 
1947, at which time radiographic testing showed internal 
derangement of the right knee for which he thereafter 
underwent an arthroscopy.  The appellant and his wife 
testified that due to his disabilities, he has limited 
mobility, and that this affects his ability to perform daily 
tasks.

Of record are clinical notes documenting physical therapy 
sessions conducted between July and August 1992.  It was 
noted that the appellant initially reported radicular 
symptomatology at the outset of the therapy sessions, and 
that following his extensive therapeutic program, he reported 
that "all of his symptoms have abolished and [he] state[d] 
that his was the best he felt in 20 years."

On VA examination in November 1998, the appellant reported a 
history of injury to the right knee during service, with 
continued symptomatology necessitating a right medial 
meniscectomy through an arthrotomy.  It was reported that 
some early post-traumatic arthritis and internal derangement 
of the knee without evidence of an osteochondral defect was 
shown at that time.  It was also noted that the appellant had 
been followed for early osteoarthritic changes, and that 
radiographs revealed hypertrophic spurring, osteophytes, and 
some joint space narrowing of the medial and anterior 
compartments.  The examiner noted that the appellant's 
arthroplasty had been servicing him well since that 
procedure. 


Relative to his right knee arthroplasty, the appellant 
reported that he was unable to return to work following this 
procedure because he was "unable to concentrate" secondary 
to pain.  The appellant indicated that he experienced pain in 
both lower extremities, described as shooting pain from the 
back.  It was noted that the appellant attributed his pain 
primarily to his spine rather than his knee condition.  It 
was noted that the appellant was employed as a supervisor of 
information systems, and had retired from this position at 58 
years old, six months after his total arthroplasty.

The medical examination report indicated that the appellant 
reported a history of subjective complaints of mechanical 
symptomatology, to include pain, giving way, and catching and 
locking.  The appellant reported no significant stiffness, 
swelling, heat, redness, or locking of the knee.  He did 
report pain with increased walking, and noted that he was 
able to walk approximately one tenth of a mile before 
experiencing significant pain.  It was noted that the 
appellant utilized a cane during the winter if the ground is 
icy, but otherwise utilized no assistive ambulatory devices.  

It was noted that prior to the arthroplasty in 1985, the 
appellant's symptoms were treated with Tylenol.  He indicated 
that he now takes four grams of Tylenol daily for pain.  The 
appellant reported flare-ups of right knee pain which 
primarily occur at night, and was noted to be related to 
increased activity levels.  He also reported complaints of 
multiple joint pain from which he is awakened at night, with 
the knee reported as often being fine.  The examiner opined 
that the appellant's right knee was not a primary factor with 
respect to his reported flare-ups of joint disease.  The 
examiner further opined that the appellant's right knee 
flare-ups did not result in any significant additional 
limitation of motion, because the appellant had a baseline 
minimal tolerance for exercise.

It was noted that the appellant reported two to three 
episodes yearly of the knee giving way, but that this 
circumstance did not result in significant functional 
problems.  The examiner indicated that there was no evidence 
of inflammatory arthritis such as fever, chills, or sweats.  
It was noted the appellant reported that he engaged in 
minimal activity.  He indicated that he would walk three 
tenths of a mile, but noted that he no longer did so because 
of knee pain with walking.  It was noted that because the 
appellant did not engage in much activity, he expressed very 
little functional demands or complaints.

On physical examination of the knee, the examiner observed a 
well-healed medial parapatellar incision.  There was a mild 
varus deformity of the knee.  Active range of motion was 
evaluated as zero degree extension to 100 degrees flexion.  
It was noted that the appellant was able to increase flexion 
to 105 degrees on passive range of motion, with full 
extension of the knee achieved.  Range of motion was 
evaluated without complaints of pain or crepitance.  The 
examiner observed no evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding.  The appellant was noted to 
have a typical medial-lateral toggle to varus and valgus 
stress, but without anterior or posterior instability.  There 
was no significant instability detected on examination.  The 
appellant was observed to ambulate with a fairly typical 
gait, although it was noted to be somewhat slow without any 
significant antalgic gait pattern.  There was no evidence of 
any unusual shoe wear or breakdown.  There was no evidence of 
ankylosis.

In his assessment, the examiner indicated that the appellant 
was not precluded from gainful employment.  The examiner 
further opined that the appellant was able to work full time 
in a sedentary position, which would allow him to stretch out 
his legs and would not require him to walk extensively.  
However, it was the examiner's impression that the appellant 
might be limited by his spine condition, and age.  

It was noted that the appellant's overall conditioning might 
preclude him from gainful employment.  With respect to the 
appellant's reported inability to work for six months 
following his total knee arthroplasty, the examiner noted 
that the appellant attributed his inability to work during 
this period to bilateral pain in the lower extremities, which 
the examiner opined was suggestive of the spine being the 
etiologic cause of the appellant's pain rather than the knee.  

It was the examiner's assessment that the appellant's total 
knee arthroplasty nor his post-traumatic degenerative joint 
disease precluded him from gainful employment at the time of 
his retirement or at the present.  

Criteria

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. § 
5107 (West 1991).  This finding is based in part on his 
assertion that his service-connected right knee disability 
has increased in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When the appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim. 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim has been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases. 38 C.F.R. § 4.21 (1999).  The words "moderate" and 
"severe" are not defined VA's Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3.

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20.

The Board notes that in this case, the appellant's right knee 
disability, once characterized as osteochondritis dissecans 
of the right knee, is currently characterized as residuals of 
injury, right knee, status post total knee replacement, and 
has been evaluated under Diagnostic Code 5055. 
Diagnostic Code 5055 for a knee replacement indicates that a 
100 percent rating applies for one year following 
implantation of the prosthesis.  Following the one-year 
period, a 60 percent rating applies if the replacement 
resulted in chronic residuals consisting of severe painful 
motion or weakness in the affected extremity. If the 
implantation results in intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability is to 
be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
A minimum rating of 30 percent applies to any knee 
replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (1999).

Under Diagnostic Code 5256, ankylosis of the knee in full 
extension or in slight flexion between zero and 10 degrees 
warrants a 30 percent rating.  Ankylosis of the knee in 
flexion between 10 and 20 degrees warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (1999).

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a 0 percent evaluation.  A 
10 percent evaluation requires that extension be limited to 
10 degrees, and a 20 percent evaluation requires that 
extension be limited to 15 degrees.  In addition, a 30 
percent evaluation requires that extension be limited to 20 
degrees, and a 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

Under Diagnostic Code 5262, a 20 percent disability rating is 
provided for malunion of the tibia and fibula, with moderate 
knee or ankle disability.  Malunion of the tibia and fibula 
with marked knee or ankle disability warrants a 30 percent 
evaluation.  Nonunion of the tibia and fibula, with loose 
motion, requiring a brace, warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).

Analysis

To summarize, the appellant maintains that the 30 percent 
disabling rating is not high enough for the amount of 
disability that he experiences because of his right knee 
disability.  

He maintains that he has chronic right knee pain and 
occasional instability.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that the appellant's complaints, to include 
chronic right knee pain, have been objectively indicated in 
the appellant's 1993 and 1998 VA examinations. Such symptoms, 
the complaints of which the Board finds credible, must be 
considered in the assignment of the appropriate evaluation. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
202, 206-7.

In the instant case, the appellant has undergone surgeries 
for his right knee, including his total right knee 
replacement in August 1985.  The evidence of record shows 
that in September 1993 he underwent a VA examination.  At 
that time, the knee was stable and exhibited normal patellar 
tracking without point tenderness.  The appellant was able to 
fully extend the knee, and flex it to 110 degrees.  The 
diagnosis was status post right total knee arthroplasty with 
mild patellar type pain.  In addition, in the appellant's 
November 1998 VA examination, the examiner noted that there 
was a mild varus deformity of the knee.  Range of motion was 
evaluated as zero degree extension to 100 degrees flexion on 
active motion of the knee, and 105 degrees on passive motion.  
There was no evidence of significant instability noted on 
evaluation, although the examiner detected a typical medial-
lateral toggle to varus and valgus stress.  There was no 
evidence of anterior or posterior instability detected.  

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5055.  In this regard, severe disablement of 
the right knee for the next higher evaluation of 60 percent 
has not been shown by the current evidence of record.  In 
light of the above, the Board observes that limitation of 
extension of the right knee is not to a degree to warrant a 
40 percent evaluation under Diagnostic Code 5261.  

Moreover, the evidence of record is not clinically 
characteristic of ankylosis of the right knee in flexion 
between 10 and 20 degrees (Diagnostic Code 5256), or nonunion 
of the tibia and fibula, with loose motion, requiring a brace 
(Diagnostic Code 5262).  Therefore, the Board finds that the 
disability evaluation for the appellant's right knee 
disability is most appropriately evaluated as 30 percent 
disabling under Diagnostic Code 5055.  Further, the examiner 
indicated that examination was not significant for findings 
of functional impairment for which a higher rating evaluation 
would be warranted.  See, DeLuca, supra.

The Board observes that it has also considered entitlement to 
an extraschedular evaluation, under the provisions of 38 
C.F.R. § 3.321(b)(1), for the appellant's right knee 
disability.  An extraschedular evaluation is for application 
when there is an unusual or exceptional disability picture so 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  

In light of the above, the evidence does not show that the 
appellant's right knee disability has required frequent 
periods of hospitalization, or that it has created marked 
interference with his employment.  In this regard, the 
appellant has reported that he was unable to work following 
his 1985 arthroplasty, and that he retired from his 
employment six months after the 1985 arthroplasty.  He 
attributed his inability to return to work due to a lack of 
concentration secondary to pain.  However, it was the 
examiner's impression based upon the objective clinical 
evidence and the appellant's reported history and complaints, 
that his reported pain was primarily attributed to his lumbar 
condition based upon the reported complaints of bilateral 
symptoms of the lower extremity rather than the service-
connected right knee disability.  

Furthermore, the examiner opined that the appellant was not 
precluded from employment due to his right knee disability, 
and that the appellant could engage in sedentary employment 
which would afford him the opportunity to extend his legs 
without requiring extensive walking.  

Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating is not warranted 
in this case.

The Board has considered all pertinent sections of 38 C.F.R., 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for status post total left knee replacement.


Entitlement to a TDIU.

Factual Background

A previously dated employment information statement on file 
shows the veteran last worked in July 1985.  He reported 
occupational experience a coordinator for informational 
services, having worked in this capacity from 1953 to 1986.  
He indicated he had completed three years of college.  
Additional pertinent statements referable to the veteran's 
employment history have been reported earlier.


Criteria

With respect to this aspect of the appellant's claim, the 
Board notes that a claim for individual unemployability (or 
TDIU) is in the nature of a claim for an increased disability 
evaluation, and, essentially, the appellant's evidentiary 
assertion that his service-connected disability renders him 
unemployable pursuant to VA regulation, makes the TDIU claim 
well-grounded. See Suttmann v. Brown, 5 Vet. App. 127, 136-37 
(1993).  The Board is satisfied that no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a); See Waddell v. Brown, 5 
Vet. App. 454, 456 (1993); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The governing regulations provide that a TDIU may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(1999).  The regulations further provide that if there is 
only such disability, it must be rated at 60 percent or more; 
and if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1999).

The record reflects that the appellant is service-connected 
for a single disability of the right knee, rated at 30 
percent.  In particular, the appellant's service-connected 
disability does not meet the rating threshold of 60 percent 
or more.  Inasmuch as the only condition for which service 
connection has been established is not rated as at least 60 
percent disabling, the criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16(a) are not met in this 
instance.  

Notwithstanding, it is the policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. 
§ 4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a TDIU, due 
solely to the service-connected right knee condition.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

In this regard, for the appellant to prevail on his claim for 
TDIU benefits, it is necessary that the record reflect some 
factor which takes the appellant's case outside the norm of 
other such veterans.  38 C.F.R. §§ 4.1, 4.15 (1999).  



The sole fact that the appellant is unemployed or has 
difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether the appellant is capable of performing the 
physical and mental acts required by employment, not whether 
the appellant can find employment.  see Van Hoose, supra.

Evidence presented in this regard shows that VA examiner 
determined that the appellant was not precluded from gainful 
employment.  It was the examiner's assessment that the 
appellant was able to work full time in a sedentary position.  
It was noted, however, that appellant was not appropriate for 
employment which would require him to walk extensively.  

Moreover, it was the examiner's impression that the appellant 
might be limited by his lumbar condition, and age.  In this 
context, it was opined that the appellant's overall 
conditioning might preclude him from gainful employment 
rather than his service-connected right knee disability.  
Finally, the examiner concluded that the appellant's total 
knee arthroplasty nor his post-traumatic degenerative joint 
disease precluded him from gainful employment at the time of 
his retirement in 1985, or at the present.  

Accordingly, it is the Board's determination that the 
evidence of record does not establish that the appellant is 
precluded from engaging in all forms of substantially gainful 
employment due solely to his service-connected disability of 
the right knee.  Indeed, the service-connected disability is 
manifested by pain with slight limitation of motion which 
results in impaired industrial capacity which is adequately 
compensated by the current rating evaluation. 


Although, the Board is sympathetic to the appellant's 
contentions in this matter, the controlling factor in this 
case is that his unemployability has not been shown to be the 
result of his service-connected disability.  Indeed, the 
record does not demonstrate that the appellant's service-
connected right knee disability, in and of itself, is of such 
severity as to preclude his participation in all forms of 
substantially gainful employment.  Accordingly, a TDIU under 
the provisions of 38 C.F.R. § 4.16(b) is not warranted. 


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hypertension, the 
appeal is denied.

The veteran not having presented new and material evidence to 
reopen the claim of entitlement to service connection for 
osteoarthritis of the shoulders, elbows, spine, and left knee 
(on a direct and secondary basis ), the appeal is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of injury to the right knee, status post total right knee 
replacement is denied.

Entitlement to a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

